ORDER AFFIRMING REMAND RESULTS

MUSGRAVE, Judge.
This Court having remanded this case to the Department of Commerce, International Trade Administration (“Commerce”) on February 14, 1995, 879 F.Supp. 1331, to clearly set forth the criteria used in its Final Results and to provide a reasonable explanation for any departure from established criteria if necessary, the facts used, and the conclusions reached in light of those criteria and facts, and Commerce having done so as reported in its remand results dated May 31, 1995 and final calculations dated June 21, 1995 (collectively, “Remand Results”), it is hereby
ORDERED that the Remand Results in this case are affirmed; and it is further
ORDERED that since no other issues remain to be decided, this case is dismissed.